DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 2003798, filed on 4/15/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “means for adjusting the head support” and the “means for adjusting the position of the neckband” in claims 1 and 8; and the “at least one deformable attachment portion” must be shown and clearly labeled, or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	In this case, the phrase “means for adjusting the head support” in claims 1 and 8 are broadly interpreted as “using a strap operating in conjunction with a strap fastener,” as defined by applicant’s disclosure at page 9 of the specification. 
	Further, the phrase “means for adjusting the position of the neck band” in claims 1 and 8 are broadly interpreted as “a rope or strap” and associated with “buckle, hook, or a tanka fastener” and “an adjustment system with an adjustment wheel or rack,” as defined by applicant’s disclosure at page 13 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite “a protective helmet” and also links this newly introduced helmet to the helmet of claim 1. Claim 7 is interpreted as depending form structure of claim 1. It is unclear if “a protective helmet according to claim 1” is referencing the helmet of claim 1 or if “a protective helmet” is a new and different helmet. It is suggested the claims are rephrased to recite “the protective helmet of claim 1.” For examination purposes, Claims 7 and 8 will be interpreted as reciting “the protective helmet of claim 1.” 
In light of the above interpretation, claim 8 is also indefinite since it is interpreted as reciting all the structural elements of claim 1, as well as also reintroducing similar elements already recited. For example, “a crown,” “a head support,” etc. It is unclear this reintroduction of the apparatus is a new second helmet or if the recitation is simply a reference to the already recited structure of claim 1. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/016047 A to Knauer (hereinafter “Knauer” or “translated Knauer”) in view of US 2014/0109301 A1 to Hall (hereinafter “Hall”). 
	For claim 1, Knauer discloses a protective helmet (10) comprising: 
- a crown (12) provided with a frontal part (front of 12), an occipital part (rear of 12) and first and second lateral parts each separating the frontal part and the occipital part (lateral parts of 12), 
- a head support (20) fixed to the crown to form a U shape (fig. 1), the head support comprising a frontal part (frontal part of 20, proximate element 34) and first and second lateral parts separated by the frontal part (lateral parts of 20, fig. 1 and second para, page 6 of translated Knauer), 
- a first attachment point (28) fixing a first end of the head support (20.1) to the first lateral part of the crown (fig. 1), 
- a second attachment point (opposite 28) fixing a second end of the head support (opposite 20.1) to the second lateral part of the crown (fig. 1 and second para, page 6 of translated Knauer), 
- means for adjusting the head support configured to increase or reduce a length of the head support between the first attachment point and the second attachment point (slot 50 and cross bar 54, see last paragraph, page 6; page 7; first paragraph page 8; and abstract of translated Knauer), 
- a neckband (40) fitted in movable manner so as to move towards or away from the frontal part of the head support (second to last para, page 6 of translated Knauer), the neckband having two additional attachment points with the crown (44, 46), the two additional attachment points being arranged in fixed manner on the crown independently from the length of the head support (attachment of 44,46 to 28 through 20.1 being fixed, see fig. 1) 
- means for adjusting the position of the neckband (adjustment knob 42) configured to define the position of the neckband with respect to the frontal part of the head support, the means for adjusting the position of the neckband being distinct from the means for adjusting the head support and configured to adjust the position of the neckband and the length of the head support independently from one another (second to last para, page 6 of translated Knauer) (knob 42 is distinct and independent from 50, 54), protective helmet wherein: 
- the frontal part of the head support is fixed to the frontal part of the crown by at least one attachment point (fastening pin 34, see para 3, page 6 of translated Knauer) so that an increase of the length of the head support corresponds to movement of the frontal part of the head support and the frontal part of the crown towards one another and a reduction of the length of the head support corresponds to movement of the frontal part of the head support and the frontal part of the crown away from one another, the frontal part of the head support being fitted movable with respect to the first attachment point and to the second attachment point (as best understood by applicant’s disclosure, Knauer discloses the fastening pin 34 secures the front of the headband 20 to the crown portion 12, and therefore, one skilled in the art would recognize that expanding the headband 20 via the adjusting mechanisms 50, 54 would cause portions of the headband to expand in all directions, including towards the front of the crown, and, likewise, reduction of the same length reduces the circumferences of the headband, including reducing the length between portions of the headband and front of the crown; also see fig. 1 wherein the fastening pin 34 is extended into a slot, and therefore, the front of the headband is moveable with respect to the first and second attachment points), 
- the means for adjusting the head support are located at the interface between the frontal part and each of the first and second lateral parts of the head support (adjusting mechanisms 50, 54 located between 28 and front of the headband 20), the means for adjusting the head support being fixed to the crown by means of the frontal part and the first and second lateral parts of the head support (see fig. 1), the means for adjusting the head support being arranged between the attachment point of the frontal part of the head support and each of the first attachment point and second attachment point of the first and second lateral parts of the head support (adjusting mechanisms 50, 54 located between 25 and the pin 34, see fig. 1).   
Knauer does not specifically disclose the at least one attachment portion is deformable. 
However, attention is directed to Hall teaching an analogous protective helmet (abstract of Hall). Specifically, Hall teaches the adjustable band 120, analogous to the headband 20 of Knauer and the claimed head support, comprises a resilient material, such as plastic, that is also prone to deformation (paras 0037-0038 of Hall). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the headband of Knauer, including the fastening pin and adjacent elements, would be modified to comprise a deformable plastic, as taught by Hall, for purposes of providing a resilient durable material that also plastically yield when subjected to impacts, improving shock absorbing characters. 

For claim 2, the modified Knauer teaches the protective helmet according to claim 1, wherein the neckband is fitted pivotally movable on the first attachment point and second attachment point respectively around two swivel pins that are not colinear and not orthogonal, the positions of the two swivel pins being unchanged with respect to the crown when the length of the head support is modified (see attachment points proximate elements 44 and 46). 

	For claim 3, the modified Knauer teaches the protective helmet according to claim 1, wherein the frontal part and first and second lateral parts of the head support define a plurality of predefined positions corresponding to a plurality of length values of the head support (see headband 20 and corresponding portions, fig. 1)

For claim 4, the modified Knauer teaches the protective helmet according to claim 1, wherein the first attachment point and second attachment point are rigid, removable connection points between the head support and the crown (see attachment points of headband 20, fig. 1).

	For claim 5, the modified Knauer teaches the protective helmet according to claim 1, wherein a mechanical connection between the frontal part of the head support and the crown defines at least two axes of rotation arranged in such a way that when the frontal part of the head support moves away from the frontal part of the crown, the frontal part of the head support moves towards an apex of the crown (see discussion for claim 1 above). 

	For claim 6, the modified Knauer teaches the protective helmet according to claim 1, wherein the means for adjusting the position of the neckband are formed by a flexible element connecting the neckband with the frontal part of the crown or of the head support and a block fastener having a first state allowing sliding along the flexible element and configured to define multiple blocking positions of the block fastener on the flexible element and a second state in which the block fastener is fixed on the flexible element (knob 42 and second to last paragraph of page 6 of the translated Knauer). 

For claim 7, the modified Knauer teaches a method for adjusting a protective helmet according to claim 1 successively comprising: increasing or reducing the length of the head support to move the frontal part of the head support and the frontal part of the crown towards or away from one another and to define a length of the head support, and adjusting the distance separating the neckband from the frontal part of the head support (see discussion for claim 1 above, and see last paragraph, page 6; all page 7; first paragraph page 8; and abstract of translated Knauer). 

	For claim 8, it is noted that claim 8 depends from claim 7, and claim 7 depends on the protective element according to claim 1. Therefore, see discussion for claim 1 regarding the structure of the protective element. With respect to the remaining recitation, the modified Knauer teaches wherein the first attachment point and second attachment point are rigid (see discussion for claim 1 and fig. 1), removable connection points between the head support and the crown, further comprising removal of the first and second attachment points with respect to the crown before adjusting the length of the head support and refitting of the first and second attachment points before adjusting the distance separating the neckband from the frontal part of the head support (one skilled in the art would understand that all portions of an apparatus are removable from any other portion; removability is a function or intended use of a product, and it alone does not provide additional distinguishing structure; As the modified Knauer teaches the claimed structure, there would be a reasonable expectation for protective helmet to perform the claimed functions) (see MPEP 2173.05(g)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732